Citation Nr: 0843517	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional lumbar spine 
and left knee disability due to a September 22, 2003, medical 
procedure performed at a Department of Veterans Affairs (VA) 
Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.S.




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from July 1947 to 
July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In November 2008, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

During the course of his November 2008 personal hearing, the 
veteran appears to have raised a claim for secondary service 
connection for low back and left knee disability.  
Specifically, he argues that his right knee disability and/or 
treatment for right knee disability caused and/or aggravated 
his degenerative joint disease of the lumbar spine and left 
knee.  The RO has not considered this theory of entitlement.  
The issue is therefore referred to the RO for appropriate 
consideration.  


FINDING OF FACT

The competent medical evidence indicates that the veteran has 
no additional lumbar spine or left knee disability for which 
the proximate cause was the September 22, 2003 medical 
procedure performed at a Department of Veterans Affairs (VA) 
Medical Center.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional lumbar spine and left knee disability 
due to a September 22, 2003 medical procedure performed at a 
Department of Veterans Affairs (VA) Medical Center, are not 
met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in August 2005 and April 2007.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.  
Specifically, the veteran was not provided notice per Dingess 
until after the initial adjudication of the claim.  However, 
since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice was needed.  
It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his rating claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that the veteran has not been afforded a VA examinations and 
medical opinion in connection with his claim for compensation 
under 38 U.S.C.A. § 1151.  Pursuant to the VCAA, a medical 
opinion should be obtained if the evidence shows the presence 
of a current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board concludes an examination is not needed in this case 
because the veteran has no additional disability as a result 
of VA treatment.  As will be discussed in greater detail 
below, the veteran has not identified any disability of the 
left knee or low back that is a direct result of his VA 
treatment.  Rather, he has repeatedly argued that his current 
disability of the left knee and low back was caused and/or 
aggravated by his right knee disability, which included his 
knee to compensate for increased disability of the right knee 
due to the September 2003 VA treatment.  Without evidence of 
additional disability, there would be no basis on which the 
examiner could render an opinion.

II.	1151 Claim

The veteran contends that VA treatment of the right knee in 
September 2003 caused additional disability to his left knee 
and back.  He does not allege that either his degenerative 
joint disease of the left knee or low back was caused by the 
VA treatment, i.e., the cortisone injection or the infection 
that followed.  See Veteran's statement dated April 2005, 
Transcript at 13.  Rather, he contends that he received a 
shot in his right knee which made his right knee worse, 
affecting his ability to walk, thereby worsening his left 
knee and back.  Transcript at 13.



When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151.
 
In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1).  Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32). 38 
C.F.R. § 3.361(d)(2).

The veteran's VA medical records indicate that he presented 
to VA medical center on September 22, 2003 for an orthopedic 
consultation.  The veteran complained of right knee pain.  X-
rays showed medial joint line space narrowing, some 
osteophytosis, and a significant laterally tilted patella.  
The medical provider, Dr. M.L.B. noted that he would place 
the veteran on total knee waiting list that day, and after 
obtaining informed consent, under sterile technique, 
attempted to aspirate and inject the veteran's knee.  No 
fluid was aspirated, but Dr. M.L.B. did inject corticosteroid 
and local anesthetic which provided the veteran with 
significant relief.  The veteran was informed to see Dr. 
M.L.B. in three months at which time a repeat injection might 
be warranted.

On September 24, 2003, the veteran called Dr. D.A.B., and 
reported that his right knee was swollen, hot, and very 
painful.  The veteran indicated that he could barely walk.  
He was advised to come in to have fluid in right knee drained 
to determine if it was infected.  On September 25, 2003, the 
veteran presented to the emergency room.  Approximately 60 cc 
of purulent fluid was aspirated from the veteran's right 
knee.  CPPD crystals were observed.  Microscopic examination 
showed 140,000 white blood count but crystals were not 
reported.  Micro lab indicated 1 colony of alpha hemolytic 
strep grew from synovial fluid.  Dr. D.A.B. supposed pseudo 
gout although he noted that he had never see it flare post-
steroid injection with failure to improve with 4 days of 
Prednisone 40 mg/day and with continuation of the Celebrex 
that the veteran had already been on.

On September 29, 2003, the veteran returned with complaints 
of continued knee pain over the weekend.  Dr. M.L.B. noted 
probable septic arthritis after kenalog injection and noted 
that they would proceed emergently to operating room for 
arthroscopic debridement and lavage.  The veteran signed 
informed consent.  The operative note indicated findings of 
purulent material in the right knee and chondrocalcinosis in 
menisci.  There were no complications.  The veteran was 
hospitalized until October 3, 2003, treated with empiric 
antibiotic therapy, and after several days, his pain 
improved.  He was discharged on October 3, 2003 without 
complaint of right knee pain.  Discharge diagnoses were 
reactive synovitis from chondrocalcinosis versus septic knee, 
strep synovitis, and severe degenerative joint disease.  
Medications prescribed included PO Percocet and oral Cipro.  
The veteran was also placed on Zyloprim for his pseudo gout.    

On October 10, 2003, the veteran telephoned and stated that 
he was having a lot of pain in his knee.  At an orthopedic 
clinic appointment on October 20, 2003, there was no evidence 
of infection but the veteran continued to demonstrate lack of 
extension which was noted to be limiting his gait.  On 
October 29, 2003, the veteran telephoned and stated that his 
knee remained painful and swollen and that his thigh muscle 
above it was atrophying despite his trying to exercise.  

On November 17, 2003, the veteran presented with complaint of 
severe right knee pain.  The knee was aspirated and Marcaine 
and lidocaine were injected.  He complained of continued 
right knee pain at his appointments on November 17, 2003 and 
December 9, 2003.  On December 9, 2003, the veteran also 
complained of pain in both legs, particularly the right lower 
leg along the shin.  A January 2004 MRI demonstrated evidence 
of chondrocalcinosis as well as a strange, questionable 
artifact, a vertex circle located in the posterior aspect of 
the thigh.  

VA treatment records from April 2004 to July 2006 note the 
veteran's complaints of continued pain and evidence of right 
quadriceps atrophy.  In a May 2005 VA treatment record, Dr. 
M.J.M. noted  that although the veteran's right knee pain had 
been bothersome, he had also been plagued with osteoporosis-
induced vertebral compression fractures.  He also complained 
of new left-sided knee pain.  

In a June 2006 VA treatment record, Dr. D.A.B. noted that the 
veteran had multilevel disc disease of the lumbar spine 
associated with scoliosis and two vertebral compression 
fractures.  Dr. D.A.B. also noted that the veteran had 
difficulty walking because of his bilateral knee pain 
attributed to osteoarthritis and because of his back.  Dr. 
D.A.B. further noted that the veteran had osteoarthritis of 
both knees, and that the severe arthritis of the right knee 
preexisted the injection-related inflammation but was 
exacerbated by it.  Dr. D.A.B. opined that the arthritis in 
the veteran's back was from past injuries and from wear and 
tear unrelated to infection.

In August 2005, a pain clinic report indicates diagnoses of 
bilateral knee pain due to degenerative disease and chronic 
low back pain due to degenerative changes.

The Board finds that the medical evidence fails to 
demonstrate that additional lumbar spine or left knee 
disability was caused by VA treatment on September 22, 2003.  
Although there was evidence of complications after the 
September 22, 2003, procedure, specifically a strep 
infection, there is no evidence that a lumbar spine 
disability or a left knee disability resulted.  The infection 
appears to be limited to the right knee.  Put another way, 
there is no evidence the cortisone injection on September 22, 
2003, or the infection that followed, caused and/or 
aggravated the degenerative joint disease of the veteran's 
left knee or lumbar spine.  Again, the veteran does not 
contend otherwise.  He instead argues that the shot he 
received in his right knee, and the infection that followed, 
worsened his service connected right knee, which, in turn, 
affected his ability to walk, and thereby worsening his left 
knee and back.  Transcript at 13.

Consequently, the Board must conclude that the competent 
medical evidence documents no identifiable additional lumbar 
spine and left knee disability due to a September 22, 2003, 
VA medical procedure.  See 38 C.F.R. § 3.361(b).  As such, 
the Board need not address the remaining 38 U.S.C.A. § 1151 
criteria, specifically, whether there is evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment or fault on the part of VA, or the occurrence of any 
event that was not reasonably foreseeable.

In adjudicating this claim, the Board has considered, in 
addition to the medical evidence, the assertions of the 
veteran, both written and oral, as well as those of his 
representative.  However, as indicated above, this claim 
turns on the medical matters of additional disability and 
medical relationship to the VA medical treatment, matters 
within the province of trained professionals.  As laypersons 
without the appropriate medical training and expertise, 
neither the veteran nor his representative is competent to 
provide a probative (persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  Hence, any 
lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
based on a September 22, 2003, VA medical procedure, are not 
met, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.    


ORDER

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional lumbar spine 
and left knee disability due to a September 22, 2003, medical 
procedure performed VAMC, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


